Title: To James Madison from Edmund Pendleton, 2 September 1789
From: Pendleton, Edmund
To: Madison, James


Dr. Sir
Virginia Sepr. 2d. 1789
Besides several Packets of papers I am indebted for your two favrs. of July 15th. & Augt. 21st. reced. since my last. I congratulate you upon having got through the Amendments to the Constitution, As I was very Anxious that it should be done before yr. Adjournment, since it will have a good effect in quieting the minds of many well meaning Citizens, tho’ I am of Opinion that nothing was further from the wish of some, who covered their Opposition to the Government under the masque of uncommon zeal for amendments, & to whom a rejection or a delay as a new ground of Clamour, would have been more agreable. I own also that I feel some degree of pleasure, in discovering Obviously from the whole progress, that the public are Indebted for the measure to the friends of Government, whose Elections were opposed under pretence of their being Averse to Amendmts.
My anxiety is now directed to the event of the Judiciary System. If that ends in a tolerable one, I think yr. proceedings will meet Genl. Approbation and the Government commence under fair Auspices. You must expect to hear some Clamor about expence, as in all Governments, but I think it will be less than might be expected.
If you should Adjourn at the time appointed this will be the last time I shall pay you my respects before that event, so I will wish you a good journey to yr. friends & pleased constituents, & once more repeat an old truth, that I am wth. great esteem & respect Yr. very Affe. friend & Obt. Servt.
Edmd Pendleton
Pray present my best respects to the President.
